 



Exhibit 10.11(a)

FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT

     THIS FIRST AMENDMENT to Employment Agreement (the “Amendment”) is made and
entered into as of the 21st day of January, 2005, to be effective as of
January 1, 2005, by and between Robert J. Rutland (“Employee”) and Allied
Holdings, Inc. (“Employer”).

W I T N E S S E T H:

     WHEREAS, Employer and Employee entered into that certain Employment
Agreement dated as of February 23, 2000(the “Employment Agreement”); and

     WHEREAS, the parties desire to amend the Employment Agreement as set forth
herein;

     NOW, THEREFORE, for and in consideration of the covenants and conditions
set forth herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Employer and Employee hereby mutually
agree as follows:

     1. The Employment Agreement shall be amended by the deletion of the current
subparagraph (ii) of Paragraph 10(a) and the inclusion of the following new
subparagraph (ii) of Section 10(a):



  “(ii)    the highest of (1) the average of the bonuses actually paid to
Employee for the two (2) years immediately preceding the year in which
termination of employment occurs; (2) the average of the bonuses which would
have been paid to Employee for the two (2) years immediately preceding the year
in which termination of employment occurs, assuming his target bonus had been
achieved for each such year; or (3) the amount of the target bonus for Employee
for the year in which termination of employment occurs.”

     2. The Employment Agreement shall be amended by the deletion of the current
Paragraph 11 and the inclusion of the following new Paragraph 11:

     “11. INTENTION OF PARTIES. It is the express understanding and intention of
Employer and Employee that the provisions of Paragraph 5 and Paragraph 9 hereof
shall be read together and be non-exclusive so that, in the event of a
termination of Employee’s employment pursuant to Paragraph 9 of this Employment
Agreement, Employee shall receive both (i) all of the compensation specified in
Paragraph 9 hereof (including, but not limited to, the applicable percentage of
Employee’s then-effective Base Salary and the applicable percentage of the cash
portion of Employee’s Bonus) and (ii) one hundred percent (100%) of the pro rata
portion of both the cash and equity parts of Employee’s Bonus based on the
number of days in the fiscal year falling within the





--------------------------------------------------------------------------------



 



Term (which shall include the amount of any bonus paid to Employee during that
year, if any), but in no event shall such pro rata portion be less than the pro
rata share of the highest of (i) the average of the bonuses actually paid to
Employee for the two (2) years immediately preceding the year in which
termination of employment occurs; (ii) the average of the bonuses which would
have been paid to Employee for the two (2) years immediately preceding the year
in which termination of employment occurs, assuming his target bonus had been
achieved for each such year; or (iii) the amount of the target bonus for
Employee for the year in which termination of employment occurs. The amounts
referred to in this Paragraph are in addition to the benefits enumerated in
Paragraphs 6(b) and 6(c) hereof.”

     3. All provisions of the Employment Agreement which have not been amended
by this Amendment shall remain in full force and effect. Notwithstanding the
foregoing, to the extent there is any inconsistency between the provisions of
the Employment Agreement and the provisions of this Amendment, the provisions of
this Amendment shall control.

     4. Each of the parties hereto will, from time to time, and at all times
hereafter, upon every reasonable request to do so by any other party, make, do,
execute and deliver, or cause to be made done, executed and delivered, all such
further acts, deeds, assurances and things as may be reasonably required or
necessary in order to further implement and carry out the terms and purpose of
this Amendment.

     5. This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
the same agreement, document, or instrument. Any signature page of any such
counterpart, or any electronic facsimile thereof, may be attached or appended to
any other counterpart to complete a fully executed counterpart of such
agreement, document or instrument, and any telecopy or other facsimile
transmission of any signature shall be deemed an original and shall bind such
party.

     IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to
be duly executed on its behalf, all as of the day and year first written above.

              “Employer”
 
            ALLIED HOLDINGS, INC.
 
       

  By:   /s/ Hugh E. Sawyer 

     

--------------------------------------------------------------------------------

        Hugh E. Sawyer
President and Chief Executive Officer
 
            “Employee”
 
            /s/ Robert J. Rutland

--------------------------------------------------------------------------------

    ROBERT J. RUTLAND

2